



EXHIBIT 10.1
ex101offerletterjmg92_image1.gif [ex101offerletterjmg92_image1.gif]


September 15, 2017




John Gavigan


Dear John,


As part of the transition to the “Surviving Corporation” that will be created by
the Agreement and Plan of Merger between First Financial Bancorp and MainSource
Financial Group, Inc. (the “Merger Agreement”), we are pleased to conditionally
offer you the full-time position of Chief Administrative Officer, of the
Surviving Corporation, reporting to the Chief Executive Officer. This offer will
become effective as of the “Effective Time” of the merger and is specifically
conditioned upon the “Closing of the Merger” as those terms are defined in the
Merger Agreement. Please refer to the final page of this letter for a full list
of conditions applicable to this offer.


Your total rewards package will include a competitive combination of salary and
incentive pay, benefits, opportunities for career development and a great work
environment that we believe makes First Financial Bank unique.


•
Your starting salary will be $310,000 (USD) annually. Your salary will cover any
and all hours you may be required to work in any given workweek. The position is
classified as exempt under the terms of the Fair Labor Standards Act; therefore,
it is not eligible for overtime pay.



•
You will be a participant in the Bank’s Short Term Incentive Plan (STIP). Your
annual target will be 50% of your eligible base compensation. The Short Term
Incentive Plan is an annual cash compensation plan that is based on the
financial performance of the company, as determined by the Compensation
Committee of the Board.



•
You will be eligible for First Financial Bank’s Long-Term Incentive Plan (LTIP).
Awards are made annually and are fully discretionary based on your individual
performance, as well as your contribution relative to your peers. LTIP awards
are typically delivered in shares of First Financial Bank restricted stock,
which vest evenly over a three-year time frame. LTIP awards are subject to final
approval by the CEO and the Board of Directors. You will be eligible to
participate in LTIP beginning in 2018 with a target of 50%.









--------------------------------------------------------------------------------




•
You will be eligible to receive severance and change in control benefits
pursuant to the attached Severance and Change in Control Agreement. Please note
that your signature to this agreement is a condition to your offer and a
condition of your employment with the Surviving Corporation.



You will continue to be eligible for First Financial Bank’s full array of
health, life, disability and retirement savings benefits.






This letter does not constitute or create nor is it intended to constitute or
create a contract between you and First Financial Bank for employment, hours of
work, or the providing of benefits.  In accepting this conditional offer of
employment, you certify your understanding that your employment will be on an
at-will basis. As an at-will employee, you will be free to terminate your
employment with First Financial Bank at any time, with or without cause or
advance notice. Likewise, First Financial Bank will have the right to reassign
you, to change your compensation and benefits, or to terminate your employment
at any time, with or without cause or advance notice.


I look forward to receiving your signed acceptance of this offer on the
following page of this letter by 5:00 pm, Tuesday, September 19, 2017. Please
scan it and email it to me at marysue.findley@bankatfirst.com.


If you have any questions, please contact me directly at13-979-5734 (work) or
513-254-1452 (cell) or marysue.findley@bankatfirst.com. I look forward to
welcoming you to the First Financial Bank team.


Sincerely,


Mary Sue Findley
SVP, Chief Talent Officer






CC:     










--------------------------------------------------------------------------------












ACCEPTANCE OF OFFER AND CONDITIONS




You acknowledge and agree that, pursuant to the Merger Agreement, this offer is
contingent upon the following: (i) the Closing of the Merger; (ii) you
continuing to be employed by First Financial Bank immediately before the
Effective Time of the merger in the same capacity as you were employed as of the
date of the Merger Agreement; (iii) ratification by the Compensation Committee
of the Board of Directors of the Surviving Corporation; and (iv) your signature
to the attached Severance and Change in Control Agreement prior to the Effective
Time.


Additionally, you acknowledge and agree that this offer will become effective as
of the Effective Time. You also acknowledge and agree that should the merger
fail to close, so that there is no Effective Time, this offer shall be void,
with no force or effect.


You acknowledge and agree that this conditional offer letter and the Severance
and Change in Control Agreement represent the entire understanding between you
and First Financial that no verbal or written agreements, promises or
representations that are not specifically stated in this conditional offer or
the Severance and Change in Control Agreement, are or will be binding upon First
Financial.


If you are in agreement with the above, please sign below.




Accepted: /s/John M. Gavigan             Date: September 22, 2017
John M. Gavigan
 












